Citation Nr: 1209099	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO. 06-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for residuals of a left heel injury prior to April 15, 2008, and a disability evaluation in excess of 10 percent thereafter. 

2. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The April 2007 rating decision granted service connection for residuals of a left heel injury and left knee strain, and assigned noncompensable evaluations for each. 

During the pendency of the appeal, in an April 2011 rating decision, the RO increased the Veteran's disability evaluation for residuals of a left heel injury from noncompensable to 10 percent effective April 15, 2008, and the evaluation for left knee strain from noncompensable to 10 percent effective April 21, 2004. Because April 21, 2004 was the date of the Veteran's left knee claim, the issue has been rephrased as entitlement to an initial disability evaluation in excess of 10 percent. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before a Veterans Law Judge (VLJ) in June 2009; however, that VLJ is no longer at the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010). By a December 2011 letter, the Veteran was given the opportunity to request another Board hearing. The December 2011 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing. To date, a response has not been received. Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claims. 

In October 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for plantar fasciitis of the right foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. Prior to April 15, 2008, the Veteran's left heel symptoms did not produce moderate disability.

2. Beginning on April 15, 2008, the Veteran's left heel symptoms produced moderately severe disability. 

3. At worst, the Veteran's left knee flexion is 90 degrees with pain after repetitive motion.

4. The Veteran experiences painful left knee extension from 0 to 10 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for a left heel disability prior to April 15, 2008 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

2. Beginning April 15, 2008, the criteria for a 20 percent evaluation for a left heel disability have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

3. The criteria for an initial disability evaluation in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5260 (2011).

4. The criteria for a separate 10 percent disability evaluation for limitation of extension of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The Veteran originally received VCAA notice regarding how to substantiate a service connection claim in May 2004. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in March 2006, June 2009, November 2009, and August 2010. The March 2006, November 2009, and August 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the April 2011 and June 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, reports of post-service medical treatment, and reports of VA examinations. He testified at a Travel Board hearing in June 2009. 

The RO provided the Veteran VA examinations in August 2006, April 2008, and January 2010. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). In April 2011, a VA examiner provided an addendum opinion regarding the impact of the Veteran's left heel and knee disabilities on his employment. The opinion was adequate because it was based upon a review of his records and was accompanied by a rationale. Id. 

This case was remanded in October 2009 so that a VCAA notice regarding the criteria for substantiating an extraschedular rating could be issued, so additional treatment records could be obtained, and so the Veteran could undergo VA examinations for his disabilities. The RO was also instructed to adjudicate the raised intertwined claims for plantar fasciitis and a left ankle disability. The November 2009 VCAA letter provided notice regarding how to substantiate an extraschedular rating. Additional VA treatment records were obtained. The Veteran underwent an adequate VA examination in January 2010. The examiner considered plantar fasciitis to be part of the Veteran's left heel disability, and thus it was not adjudicated as a separate claim. The examiner concluded that the Veteran did not have a left ankle disability. Thus, the Board is satisfied that there was substantial compliance with its October 2009 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 



Left Heel

The Veteran contends that his residuals of a left heel injury to include plantar fasciitis, are more severe than reflected by the initial noncompensable evaluation and subsequent 10 percent evaluation that became effective on April 15, 2008. Because the evidence prior to his April 15, 2008 VA examination does not show moderate disability, an initial compensable evaluation will be denied. However, because the findings at his April 15, 2008 VA examination show moderately severe disability, his claim will be granted in part.

The Veteran's left heel disability is evaluated under Diagnostic Code 5284. 38 C.F.R. § 4.71a. Although there is not a specific code addressing limitation of motion of the feet, Diagnostic Code 5284 relates to foot injuries. Foot injuries that are moderate warrant a 10 percent disability rating. If moderately severe, a 20 percent disability rating is appropriate. If the foot injury is severe, a maximum 30 percent disability rating is warranted. A 40 percent rating is assigned with actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011). The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel noted that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

Entitlement to a Compensable Evaluation Prior to April 15, 2008

Prior to April 15, 2008, the evidence shows that the Veteran's left heel did not produce moderate disability. 

At his August 2006 VA examination, he described foot pain that he self-treated with stretching, a hot tub, and Tylenol. He reported stiffness and pain, especially in the morning. He described his pain as "somewhat mild or moderate in nature." He reported flare ups approximately twice a month that lasted for one or two days. He stated that the flare ups caused more pain and discomfort but that he could "still function."  He could walk "for hours but with some discomfort," and had some limitations with running. He worked as a letter carrier and reported missing approximately two days of work in the previous year due to both his heel and knee conditions. Upon examination, there was some tenderness to palpation. There was no abnormality of color or temperature. There was no crepitus, swelling, deformity, atrophy or evidence of abnormal weight bearing. He was diagnosed with left heel strain. 

VA treatment records prior to April 15, 2008 show treatment for his left heel disability. In June 2006 he had an x-ray taken of his left foot which revealed hammer toe deformities of the third, fourth, and fifth toes. There was no evidence of an acute or old fracture. There were mild degenerative changes in the first metatarsophalangeal joint. No other abnormalities were noted. 

In October 2007, he reported hurting his left ankle getting out of his truck at work. Also in October 2007, he was issued shoe inserts from VA. In November 2007, he reported foot pain and that his orthotics were bothering him. He stated that he had endured left heel pain since his in service injury, but that it had worsened after he hurt his ankle at work. He treated it with ice, rest, and wore a brace. He noted that it felt better but was concerned that it would happen again. Upon examination, he had pain on the plantar aspect of his left heel at the medial tubercle of his heel. The physician found that he had "very limited motion" at the first metatarsophalangeal joint bilaterally. There was no pain or crepitus during ranges of motion of his foot. He was diagnosed with plantar fasciitis, flat foot, hallux limitus, and a left ankle sprain and tendonitis. The examiner indicated that the work injury resulted from a quick twisting motion of the ankle. Later in November 2007, the Veteran stated that the ankle problem was largely resolved. An x-ray showed no abnormalities. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left heel disability does not more closely approximate a compensable rating prior to April 15, 2008. 38 C.F.R. § 4.7. Prior to the April 15, 2008 VA examination, the evidence shows that the Veteran had limited motion of the great toe joint. Otherwise he did not have limitation of motion due to the factors set forth in DeLuca. He had subjective complaints of pain that did not produce functional impairment. He reported missing two days of work due to his left heel disability, and reported at his VA examination that he could walk for hours. The evidence does not show that his left heel strain produced moderate disability. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. To this extent, his claim is denied.

Entitlement to a Disability Evaluation in Excess of 10 Percent Beginning on April 15, 2008

Beginning on April 15, 2008, the Veteran's left heel disability produced moderate disability. 

At his April 2008 VA examination, the Veteran reported foot pain and flare ups that occurred after walking or standing for more than 15 minutes. On a scale of 1 (least painful) to 10 (most painful), he stated that during a flare up, his pain was approximately 6 out of 10, and over the counter analgesics reduced it to 3 out of 10. The symptoms were relieved with rest. He stated that orthotics did not relieve his symptoms. Upon examination, there was no swelling, heat, redness, edema, or instability. There was no evidence of degenerative joint disease ("DJD"). His foot did not have callosities, breakdowns, or unusual shoe wear. There were no skin or vascular changes. The examiner denied hammer toes, claw foot, and flat foot. He noted "good active motion" at the metatarsophalangeal joint of the left great toe and stated that there was no arthritis of the left ankle. It was noted that the Veteran did not use assistive devices and had not been hospitalized for his left heel disability. 

The examiner noted that the disability "markedly limits his ambulation and he cannot stand or walk more than 15 to 30 minutes," and that his left heel was "exquisitely tender" on deep palpation at the level of the insertion of the plantar fascia to the calcaneus. The Veteran was diagnosed with a residual left heel injury and plantar fasciitis. 

In January 2010, he underwent a second VA examination. He reported left heel pain and plantar fasciitis. He stated that he missed several weeks of work a year due to his combined service connected disabilities. He has had steroid injections to his feet, which he stated helped but did not completely relieve his symptoms. He wore a night splint and performed stretches which he stated were not very helpful. He reported cramps along his arch area and daily flare ups with weight bearing greater than 30 minutes. Flare ups usually lasted for a few hours. He denied problems with his ankles. Upon examination, there was no deformity, skin abnormality, or significant callus formation. His Achilles tendon was well aligned. His arch was slightly flattened. There was pain on palpation along the heel and arch area as well as the dorsal aspect of his foot below the second and third toes. He had normal ranges of motion in his toes, foot, and ankle. Repetitive motion did not produce pain or reduce his ranges of motion. An x-ray showed mild DJD in his left great toe. He was diagnosed with a left heel contusion with plantar fasciitis and DJD of the foot. The examiner stated that no ankle abnormality was present. 

The Veteran's VA medical records show treatment for his left heel disability. In July 2008, he complained of plantar fasciitis. His pain was located along the longitudinal arch into the inferior aspect of his heel. He described the pain as a constant, achy feeling that was a 4 or 5 out of 10 on the pain scale. His pain increased to a 6 out of 10 when walking. He used inserts for relief. He denied paresthesias but reported that occasionally the bottom of his left foot felt like it had less sensation. He had minimally limited inversion of approximately five degrees. Palpation of the plantar fascia was painful. In June 2008, he reported left foot pain over the medial calcaneal tubercle and in the plantar aspect of his foot.

Affording the Veteran the benefit of the doubt, the April 15, 2008 VA examination more closely depicts a moderately severe disability because it was found to markedly limit his ambulation and his heel was very painful. Further, he reported frequent flare ups that caused increased foot pain. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. A 20 percent evaluation is warranted; to this extent, the appeal is granted. 

A 30 percent evaluation is not warranted because the Veteran's left heel disability does not produce painful, limited motion. Further, aside from pain and tenderness, his disability has not produced deformity, edema, swelling, callosities, skin abnormalities, or caused him to require assistive devices to ambulate. Although the Veteran has pain and tenderness, there is a lack of more than minimal demonstrated functional impairment of the left foot and normal ranges of motion with the exception of slightly limited inversion, as discussed above. Therefore, his disability picture is not more closely approximated by a 30 percent evaluation. 38 C.F.R. 
§ 4.7. To this extent, the appeal is denied. 

The Veteran is not entitled to an initial compensable evaluation prior to April 14, 2008 or a disability evaluation higher than 20 percent thereafter under other potentially applicable Diagnostic Codes. 

He has been diagnosed with flatfoot. Under Diagnostic Code 5276, a noncompensable evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is mild in severity with symptoms that are relieved by built-up shoes or arch support. 38 C.F.R. § 4.71a. A 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. Id. His symptoms from his service connected left heel disability are not more accurately described by the criteria in Diagnostic Code 5276 because it does not produce symptoms that meet the criteria for a compensable evaluation. The evidence does not show that he has moderately severe flat foot with abnormal weight bearing or an inward bowing of his Achilles tendon, or pain on manipulation. Therefore an evaluation under Diagnostic Code 5276 is not for application. 

The Veteran was diagnosed with hammer toes of the third, fourth, and fifth toes of his left foot by a June 2006 x-ray. Under Diagnostic Code 5282, a noncompensable evaluation is warranted for hammer toe deformity of single toes. 38 C.F.R. § 4.71a. A 10 percent evaluation is warranted when there is hammer toe deformity of all toes, unilaterally without claw foot. In this case, the evidence shows only hammer toe deformity of three toes. Therefore, the Veteran is not entitled to a 10 percent evaluation under Diagnostic Code 5282 at any point during the appeal period. 

As for other potentially applicable Diagnostic Codes, there is no medical evidence that the Veteran currently has weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, evaluations are not warranted under the Diagnostic Codes corresponding to these symptoms, nor are separate evaluations warranted under any of these Diagnostic Codes. See 38 C.F.R. § 4.71a , Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5283 (2011).

In summary, the Veteran's left heel disability does not meet the criteria for a compensable evaluation prior to April 15, 2008. However, beginning on April 15, 2008, it meets the criteria for a 20 percent evaluation under Diagnostic Code 5284, and to this extent the appeal is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. The disability has not met the requirements for a rating in excess of 20 percent at any time since the effective date of his award, so the Board may not stage his rating further. Fenderson, 12 Vet. App. at 125-26. 

Left Knee

The Veteran contends that his left knee disability is more severe than reflected by its initial 10 percent evaluation.  Because his left knee flexion is not limited to 60 degrees, his claim will be denied. However, because his left knee extension is painful from 0 to 10 degrees, a separate 10 percent evaluation for limitation of extension of the left knee will be granted.

The Veteran's left knee disability is evaluated under Diagnostic Code 5260-5019, limitation of flexion of the leg and bursitis. 38 C.F.R. § 4.71a. Diagnostic Code 5019 instructs the rater to evaluate the disability based upon limitation of motion of the affected part as degenerative arthritis. Id. Under Diagnostic Code 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees. A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R. § 4.71a, DC 5260. Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

There are several other potentially applicable Diagnostic Codes for knee disabilities. Diagnostic Codes 5003 and 5010 pertain to arthritis. 38 C.F.R. § 4.71a. The Veteran has not been diagnosed with arthritis that is confirmed by x-ray findings. June 2006 and January 2010 knee x-rays were normal and arthritis has not been diagnosed. His diagnosis has consistently been left knee strain. Therefore Diagnostic Codes 5003 and 5010 are not for application. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). In this case, the Veteran's knee has consistently been stable. At his August 2006, April 2008, and January 2010 VA examinations, his knee joint was stable at the medial and lateral collateral ligaments as well as the anterior and posterior cruciate ligaments. Although the Veteran had subjective complaints of his knee locking at his June 2009 hearing and January 2010 examination, a separate evaluation for instability of the left knee under Diagnostic Code 5257 is not warranted because notwithstanding his reports, all VA examiners found that his left knee was stable. 

Under DC 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261. Normal extension is 0 degrees. 38 C.F.R. § 4.71a, Plate II. In this case, the Veteran's extension was normal at 0 degrees without pain at his August 2006 and April 2008 VA examinations. Other VA treatment records do not show that he has limited extension. However, he reported painful extension at his January 2010 VA examination and therefore Diagnostic Code 5261 is applicable. 

As noted above, when an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating. A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011). 

As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258. As discussed above, he does not have arthritis or instability. The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities, but has found none. Thus, the applicable Diagnostic Codes that will be addressed in this decision are 5260 and 5261. 

At his August 2006 VA joints examination, the Veteran reported left knee pain and stiffness. He had flare ups three to four times per month. He was able to walk "for hours" with some discomfort and had limitations running. Upon examination, he had a fairly normal gait. There was no abnormality of color, temperature, swelling, or atrophy. He had pain on palpation. His flexion was 135 degrees with no pain. After repetitive motion, his ranges of motion were unchanged with no pain or other limiting factors. He was diagnosed with left knee strain. 

At his April 2008 VA examination, his knee was slightly tender on deep palpation, but there was no effusion into the joint. His flexion was 100 degrees with pain from 90 to 100 degrees. After repetitive motion, his flexion was reduced to 90 degrees due to pain and lack of endurance. He was diagnosed with left knee strain. 

At his January 2010 VA examination, he reported chronic pain that was partly relieved by ibuprofen. He worked as a postal carrier and walked routes a few days a week with increased pain and swelling. He wore a knee brace that he said helped a little. He reported flare ups several times a week that were caused by cold weather and use of the joint. His flare ups lasted for several hours. He reported that his knee locked occasionally but did not give out. He stated that stairs were difficult to climb. He did not use an assistive device to walk, and tried to avoid weight bearing for more than 30 minutes at a time. He stated that he had been disciplined at work for walking his routes too slowly and taking breaks. He stated that he lost several weeks of work due to the combined effects of his service connected disabilities. 

Upon examination, there was no significant deformity of the knee. He walked with a slight limp and had tenderness on palpation. There was no swelling. His flexion was 120 degrees with pain from 110 to 120 degrees. His extension was normal at 0 degrees, but he had pain from 0 to 10 degrees. There was no additional limitation of motion following repetitive testing. 

The evidence of record shows that, at worst, the Veteran's left knee flexion is 90 degrees with pain. His painful motion and functional loss have been considered in the assignment of a 10 percent evaluation under Diagnostic Code 5260, which requires that flexion be limited to 45 degrees. Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his limitation of left knee flexion does not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. 

However, affording the Veteran the benefit of the doubt, his limitation of extension meets the criteria for a separate 10 percent evaluation under Diagnostic Code 5261 because in January 2010 he was noted to have painful extension from 0 degrees to 10 degrees. VAOPGCPREC 9-2004 (2004). When considering painful motion, his left knee extension meets the criteria for a 10 percent evaluation under Diagnostic Code 5261, which requires extension be limited to 10 degrees. To meet the criteria for a 20 percent evaluation for limitation of extension, his extension would need to be limited to 15 degrees and it is not. 38 C.F.R. § 4.71a. He has not had complaints of pain at 15 degrees of extension, and at his January 2010 VA examination, it was determined that he did not have any additional limitation of motion beyond 10 degrees due to pain or the other factors set forth in DeLuca. A separate 10 percent evaluation for limitation of extension under Diagnostic Code 5261 is therefore warranted. VAOPGCPREC 9-2004 (2004).

In summary, the overall disability picture for the Veteran's left knee strain does not more closely approximate a 20 percent rating under Diagnostic Code 5260-5019, and he is not entitled to a separate evaluation for instability under Diagnostic Code 5257. 38 C.F.R. § 4.7. The Veteran's disability has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. To this extent, his claim is denied.

However, because his range of extension is painful from 0 to 10 degrees, a separate 10 percent evaluation under Diagnostic Code 5261 is warranted. To this extent, his appeal is granted, resolving all doubt in his favor. See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Veteran asserts that he is entitled to extraschedular evaluations for his left heel and left knee disabilities. He states that his pain interferes with his ability to perform his job as a letter carrier, and that he has been disciplined at work for poor performance because he walked too slowly. Because the schedular rating criteria reasonably describe his symptoms, referral for extraschedular evaluations is not warranted. 

In support of his claim, the Veteran submitted a May 2008 employment document notifying him that he was being suspended from work as punishment for the following: not taking obvious shortcuts on his delivery routes, backtracking on his routes, walking at a pace of 60 paces per minute when he had previously been observed walking 88 paces per minute, failing to scan a MSP label, and yelling at a co-worker. In his response to his employer, the Veteran asserted that he did take all obvious shortcuts except for crossing hazardous lawns, that the MSP scanner was not functioning, and that he did not yell at his co-worker. He also asserted that he was not walking as slowly as was reported. He also submitted a leave statement showing that he took a significant amount of sick leave and leave without pay. However, the records do not specify the reason for his sick leave. 

At his January 2010 VA examination, he reported missing several weeks of work due to the combined effect of all his service connected disabilities. 

In April 2011, a VA examiner stated that the Veteran's knee and heel disabilities would make it impossible for the Veteran to engage in physical employment. However, the evidence shows that the Veteran remains employed full time as a letter carrier. Therefore, the opinion of the April 2011 examiner is of limited probative value. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010). Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability. The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disabilities is inadequate. It does not appear that the Veteran has an "exceptional or unusual" disability; he disagrees with the assigned evaluations for his level of impairment. In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule. 

The Board finds that the Veteran's left heel symptoms of pain on palpation and while walking, and left knee symptoms of flexion limited to 90 degrees due to pain and pain on extension from 0 to 10 degrees are reasonably described by Diagnostic Codes 5284, 5260, and 5261. Pain on standing and walking are inherently contemplated by the schedular criteria due to consideration of the factors set forth in 38 C.F.R. §§ 4.40 and 4.45. Further, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings still. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate. See Thun, 22 Vet. App. at 115. Therefore, it is not necessary to consider whether the disabilities cause marked interference with employment or periodic hospitalizations. As the assigned schedular evaluations are deemed adequate, there is no basis for extraschedular referral under 38 C.F.R. 
§ 3.321(b). Id. 

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his service connected left heel and left knee disabilities have caused unemployability. In April 2011, a VA examiner opined that the Veteran's combined symptomatology from his service connected left heel and left knee disabilities caused "any physical employment [to] be impossible as he can not stand for any prolonged period. Additionally sedentary work would have to be flexible to allow for change of position." Although the examiner found that his disabilities prevent physical employment, the evidence shows that he is currently employed as a letter carrier. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial compensable disability evaluation for residuals of a left heel disability prior to April 15, 2008 is denied. 

Effective April 15, 2008, a 20 percent evaluation for residuals of a left heel disability is granted. 

An initial disability evaluation in excess of 10 percent for a left knee disability is denied.

A separate 10 percent evaluation for limitation of extension of the left knee is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


